Exhibit 10.18

 

Summary of Compensation for Non-employee Directors

 

MicroStrategy Incorporated (the “Company”) provides compensation to its
non-employee directors as follows: (i) each non-employee director is paid $8,000
for each quarterly meeting of the Board of Directors (“Quarterly Board Meeting
Fee”) which the director attends in person, (ii) each member of the Audit
Committee is paid $4,000 for each quarterly meeting of such committee which the
director attends in person, and (iii) each non-employee director may be paid up
to $12,000 in any fiscal quarter for additional services delegated by the Board
of Directors to such director in the director’s capacity as a member of the
Audit Committee, the Board of Directors or any other committees of the Board of
Directors, provided that any such fee paid with respect to a particular service
must be approved by the Board of Directors following the completion of such
service by the director. Under these arrangements, a non-employee director may
be paid a Quarterly Board Meeting Fee for attending a quarterly Board meeting
via telephonic conference call if the director has good reason for the
director’s failure to attend such meeting in person as determined by the
Chairman of the Board, but such payment is limited to one occurrence in any
given fiscal year.